Exhibit 10.1


Chico’s FAS, Inc.
April 24, 2019


Shelley G. Broader, President and CEO
Chico’s FAS, Inc.



Re:    Certain Agreements
Dear Shelley:
This letter will confirm the following mutual agreements between Chico’s FAS,
Inc. (the “Company”) and you in connection with your resignation of employment
from the Company and its subsidiaries and affiliates, effective April 24, 2019
(the “Separation Date”).
You agree that your signature below constitutes your resignation, and you hereby
resign, effective on the Separation Date, as the President and CEO of the
Company, from the Board of Directors of the Company, and from any other
positions and appointments you hold with the Company or any of its subsidiaries
or affiliates, whether as an officer, director, employee, consultant, trustee,
committee member, agent or otherwise.
The Company agrees that for purposes of the Company’s Officer Severance Plan,
your separation from the Company shall be treated as an involuntary termination
of your employment by the Company that entitles you to severance benefits
thereunder.
This letter agreement will be governed by, and enforced in accordance with, the
laws of the State of Florida, without regard to the application of the
principles of conflicts or choice of laws.




CHICO’S FAS, INC.


By: /s/ David F. Walker
                        Name: David F. Walker, Chair of the Board


Accepted and Agreed:


/s/ Shelley Broader
Shelley Broader



